09/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 18-0282


                                          DA 18-0282


IN RE THE PARENTING OF D.I.B., a Minor Child,

NICHOLAS R. BRACCIALE,                                                         Fit.c 1:
                                                                                      7n




                                                                               SEP 29 2020
             Petitioner and Appellant,                                       sowe n
                                                                               c apre r
       v.

GAIL A. SULLIVAN,f/k/a GAIL ANN INGELS,

             Respondent and Appellee.


       This rnatter is an appeal from the Thirteenth Judicial District Court's March 23,2018
Findings of Fact, Conclusions of Law, and Order amending the parenting plan for the
parties' daughter, D.I.B. By order dated July 3, 2018,this Court stayed the District Court's
order through the pendency of the appeal. Since that time, we have entered several orders
holding the appeal in abeyance while the parties attempted to work with D.I.B.'s therapist in
a reintegration process.
       On March 20, 2020, we ordered the parties to file a status report with the Court by
September 18, 2020. We modified that Order on June 16, 2020, to allow the District Court
to consider D.I.B.'s current condition and the parties' circumstances to determine whether
enforcement or further amendments to the amended parenting plan are appropriate.' We
reaffirmed the order for status reports and further directed the parties to address in the report
whether the appeal should be dismissed without prejudice.
       Each of the parties has filed a status report in accordance with our prior orders.
Having reviewed the reports, it is clear to this Court that the parties remain at odds with each
other. Appellant Nicholas R.Bracciale opposes disrnissing the appeal and asks the Court to


I A status conference was set in the District Court for September 21, 2020. However, this Court
does not know whether that conference occurred and, if so, the outcome of the conference.
continue to hold the matter in abeyance. Appellee Gail Sullivan urges this Court to terminate
the stay and set a briefing schedule for this matter.
       This matter has been pending for more than two years. There is a valid, appealable
District Court order before this Court and we see no benefit in further delay.
       IT IS THEREFORE ORDERED that Appellant shall prepare, file, and serve the
opening brief on appeal within 30 days of the date of this Order. Failure to file the brief
within that time will result in dismissal of this appeal with prejudice and without further
notice. All further briefing deadlines shall be as provided in M. R. App. P. 13(1).
       IT IS FURTHER ORDERED that this Court's July 3, 2018 order staying the
District Court's order shall rernain in effect pending resolution ofthe appeal or further order
of the Court.
       The Clerk is directed to provide immediate notice of this Order to all counsel of
record in Yellowstone County Cause No. DR 06-60 and to the Thirteenth Judicial
District Court, the Hon. Donald L. Harris, presiding.
                      "E>
       Dated this-Z-9 day of Septernber, 2020.



                                                                 Chief Justice




                                                        eS24
                                                                   Justices




                                              2